CORRECTED NOTICE OF ALLOWANCE
Note - This corrected notice of allowance prompted by applicant’s submission of an Information Disclosure Statement on 6 May 2021, and is otherwise identical to the notice of allowance mailed on 31 March 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 May 2021 was filed after the mailing date of the Notice of Allowance on 31 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on 03/26/2021.
The claims of the application have been amended as follows: 

1. (Previously Presented) A separator for a fuel cell comprising: 
a flow channel including a transverse channel and a longitudinal channel formed therein, the transverse channel having a pair of opposed side walls; and 
a first pattern and a second pattern alternately spaced and arranged in a single row in the transverse channel between the pair of opposed side walls, 
wherein the pair of opposed side walls of the transverse channel are parallel, 

wherein the polygonal transverse section has at least one internal angle that is greater or less than 90°, 
wherein the first pattern and the second pattern are arranged in the transverse channel so as to have a shape of the transverse sections being rotated 180° relative to each other, 
wherein first spacing distances from each of the first pattern and the second pattern to a first side wall of the pair of opposed side walls of the transverse channel are different, 
wherein second spacing distances from each of the first pattern and the second pattern to a second side wall of the pair of opposed side walls of the transverse channel are different, 
wherein the first spacing distances and the second spacing distances of the first pattern are different from each other, 
wherein the first spacing distances and the second spacing distances of the second pattern are different from each other, and 
wherein the polygonal transverse section is a trapezoid.

6. (Canceled) 
7. (Canceled) 
8. (Canceled) 
9. (Canceled) 




Reasons for Allowance
Claims 1, 4, and 5 are allowed. 
The objections to the drawings are withdrawn and the drawings filed 03/12/2021 are accepted.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the structure of a separator for a fuel cell recited in claim 1 as a whole and in particular with regards to the separator for a fuel cell having a first pattern and a second pattern of a transverse channel with a trapezoid column-shaped three- dimensional structure having a polygonal transverse section wherein the first pattern and the second pattern are arranged in the transverse channel so as to have a shape of the transverse sections being rotated 180° relative to each other, wherein first spacing distances from each of the first pattern and the second pattern to a first side wall of the pair of opposed side walls of the transverse channel are different, wherein second spacing distances from each of the first pattern and the second pattern to a second side wall of the pair of opposed side walls of the transverse channel are different, wherein the first spacing distances and the second spacing distances of the first pattern are different from each other, wherein the first spacing distances and the second spacing distances of the second pattern are different from each other. 
Furthermore, as indicated in table 1 with a comparison to example 1, figure 5b, figure 10a, 10c, and comparative example 2, the first pattern and second pattern that are the trapezoid sections of the transverse channel with the different spacing from the parallel side walls, show improved results of a flow property for the separator transverse flow channel as comparted to first and second patterns of trapezoids having the same spacing from the opposed parallel side walls. Additionally, applicant has indicated that the shape of the trapezoid attributes to the improvements in flow velocity and water drop discharge, see e.g. paragraph spanning pages 19-20 of the instant specification, and improvements as compared to other shapes of column-shaped three- dimensional structures of triangular patterns, see page 20.

	
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (all references are of record from previous notice of allowance): 
Leager et al., US 2015/0180052 A1, teaches wavy channels, 410a, 410b, see figure 4, but does not teach a pair of opposed side walls of the transverse channel are parallel wherein the first pattern and the second pattern are arranged in the transverse channel so as to have a shape of the transverse sections being rotated 180° relative to each other, wherein first spacing distances from each of the first pattern and the second pattern to a first side wall of the pair of opposed side walls of the transverse channel are different, wherein second spacing distances from each of the first pattern and the second pattern to a second side wall of the pair of opposed side walls of the transverse channel are different, wherein the first spacing distances and the second spacing distances of the first pattern are different from each other, wherein the first spacing distances and the second spacing distances of the second pattern are different from each other. Leager also teaches raised columns 1350 in the channel, see figure 13, but does not teach a polygonal transverse section is a trapezoid.
Gaudillat, US 2009/0162731 A1, teaches geometric patterns in a channel, see e.g. figures 2-5, but does not teach a polygonal transverse section that is a trapezoid.
Zeng et al., US 2007/0298311 A1, teaches bosses 90 are disposed in each flow path on a reaction gas downstream side in a channel, see [0040] and figure 5, and the shape of the bosses 90, any of a cylindrical, a columnar and a semispherical shape; Zeng does not teach the bosses being a trapezoid and does not teach a pair of opposed side walls of the transverse channel are parallel and a first pattern and a second pattern are arranged in the transverse channel so as to have a shape of the transverse 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723